Citation Nr: 1212882	
Decision Date: 04/09/12    Archive Date: 04/19/12

DOCKET NO.  05-38 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial compensable rating and a rating greater than 10 percent from June 28, 2007, forward for right great toe degenerative joint disease with hallux valgus ("right great toe disability").

2.  Entitlement to an initial compensable evaluation for right heel spurs with plantar fasciitis ("right heel disability").  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from October 1971 to January 1972, May 1979 to August 1983, September 1989 to July 1994, and August 1995 to January 2004.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of May 2004 by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  In September 2008 and September 2010, the Board remanded for additional development and due process concerns.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  Prior to June 28, 2007, the right great toe disability did not approximate severe hallux valgus or hallux rigidis or moderate foot injury and did not result in limitation of motion.  

2.  From June 28, 2007, forward, the right great toe disability does not approximate moderately severe foot injury.

3.  The right heel disability does not result in moderate impairment.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating and a rating greater than 10 percent from June 28, 2007, forward, for a right great toe disability have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a Diagnostic Code 5280 (2011); DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995). 


2.  The criteria for an initial compensable rating for a right heel disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a Diagnostic Code 5276 (2011); DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings

For historical purposes, it is noted that service connection was established for the right great toe disability and the right heel disability by the RO in the May 2004 decision on appeal.  Noncompensable ratings were assigned based on a review of the relevant contemporaneous evidence of record.  The Veteran appealed the ratings, and in October 2011 rating decision, the RO granted a staged increase to 10 percent, effective June 28, 2007, for the right great toe disability.  The Veteran has not withdrawn his appeal.  Thus, the issues are entitlement to a compensable initial rating for a right heel disability and entitlement to a compensable initial rating and a rating greater than 10 percent from June 28, 2007, forward, for a right great toe disability.  

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155;   38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  38 C.F.R. § 4.14.  In an appeal of an initial rating (such as in this case), consideration must be given to "staged" ratings, i.e., disability ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board will thus consider entitlement to "staged ratings."

The appropriate rating for orthopedic conditions is determined after consideration of functional loss due to flare-ups, fatigability, incoordination, weakness, and pain on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995); 38 C.F.R. §§ 4.40, 4.45.

A March 2004 VA examination record reflects the Veteran's history of pain in the right great toe and occasional solar calcaneal pain.  He indicated that he used orthotics which were helpful.  He reported that he could walk three miles and stand for several hours but could not run because of toe pain.  Examination revealed normal gait and feet.  There was no tenderness to palpation, warmth, swelling, or erythema; the right metatarsophalangeal joint had full range of motion; and the Achilles tendon insertion was normal.  There was no pain, fatigue, weakness, or incoordination on repetitive range of motion testing and no exacerbations that interfered with activities of daily living.  Additionally there were no abnormal imprints in the soles of the shoes.  The Veteran was assessed with right great toe degenerative joint disease and intermittent plantar fasciitis.  

A December 2004 private treatment record reflects the Veteran's history of right great toe pain.  A December 2005 private treatment record reflects the Veteran's history of stiffness and pain in the right foot and toes.  He also reported a limp and a "lot of pain every day with just walking."  Examination revealed excellent pedal pulses and negative Morton compression test.  The foot appeared normal, but there was tenderness of the great toe.  Foot motion was normal, but pain was elicited with motion of the foot.  The examiner diagnosed the Veteran with right great metatarsophalangeal joint pain and noted that the Veteran did limp.  January 2006 private treatment records indicate that the Veteran was seen for right hallux rigidus with degenerative changes.  The record indicates that the Veteran was already using a good custom orthotic.  The record notes that the Veteran was advised that surgical option was the best option for him because he was active.  See C.U. Hospital treatment records.  

A June 2007 VA examination record reflects the Veteran's history of daily pain with severe flare-ups twice a week that last up to two days each time.  He also reported heel pain immediately after standing and indicated that it felt like it was always bruised.  He reported that he could generally stand for 20 minutes and walk for 30 minutes before pain onset.  He reported pain at rest if he had been walking for a few days continuously.  He denied calluses or impairment with occupational functioning.  Examination revealed somewhat antalgic gait due to reported pain at the right heel.  There was no pes planus, painful motion, edema, weakness, instability, hammertoe, high arch, or pronation.  There was a mild hallux valgus deformity of the first toe but no callus.  The Achilles tendon was nontender with an eight percent valgus.  There was mild tenderness in the front of the heel on the sole area and mild tenderness on the great toe and manipulation of the foot.  There was no pain with active or passive manipulation of the foot with normal range of motion.  The Veteran was diagnosed with right foot with hallux valgus and osteoarthritis on the first metatarsophalangeal joint with tiny plantar spurs and no limitation of motion.  The examiner noted that there was no additional loss of motion due to pain, weakness, impaired endurance, or instability after repetition.  

A September 2007 private treatment record reflects the Veteran's history of knee pain after vacationing in Europe for three weeks.  He did not report any increased symptoms in the right foot.  Examination revealed normal gait, balance, and stance.  See C.U. Hospital treatment record.  

In June and October 2008, the Veteran reported that he had constant pain and swelling in the big toe which affected his gait.  He indicated that he was unable to stand for 15 minutes without leaning on his other foot, which resulted in an impairment of his ability to apply for some jobs.  

A July 2008 private treatment record indicates that gait, stance, and balance were normal.  July 2009 and January and July 2010 private treatment records also reflect findings of normal gait, stance, and balance and normal movement of all extremities.  However, a July 2010 physical therapy record indicates that the Veteran had an antalgic gait and a decreased right stance time.  The record further indicates that motor strength was normal in the ankle and subtalor joint.  See C.U. Hospital treatment records.  

A November 2009 VA examination record reflects the Veteran's history of right big toe pain with walking.  He added that he had pain with rest at night three to four times a week.  He indicated that he treated the right toe disability with orthotics and over the counter ibuprofen.  He reported that he could stand or walk for up to 20 minutes before fatigue set in.  He denied weakness.  He reported that his shoes wore out on the heel and that he developed a callus on the outer side of the heel.  Examination revealed a somewhat antalgic gait, more so when bare-footed.  There was no evidence of pes planus, edema, callus, arch collapse, or pronation on weight-bearing, and the Achilles tendon was nontender.  There was painful motion, tenderness on the front and side of the heel, and mild tenderness on manipulation of the first toe.  Range of motion testing of the first toe revealed dorsiflexion to 20 degrees with pain and plantar flexion to 8 degrees with pain, to include after repetition.  The right ankle had normal range of motion, to include after repetition.  The examiner diagnosed the Veteran with right hallux valgus and moderately severe osteoarthritis of the first toe with limited motion "of the first hallux, heels spurs, and plantar fasciitis."  There was no loss of use.  

A January 2011 VA examination record reflects the Veteran's history of aches in the big toe joint and numbness in the bottom of the third and fourth digits.  He reported that he worked seasonally, by choice, but indicated that he could not consider certain jobs because he could not stand on his feet for long periods.  He reported that he had been doing "fairly well," though walking made his pain worse.  He indicated that in May, he stumbled and bent the right great toe, which hurt until August but maybe resulted in increased range of motion.  He reported that he last had plantar fasciitis a few months earlier, after he wore dress shoes without orthotics.  He denied weakness or fatigue.  He reported that he could stand for approximately 20 minutes if he avoided putting weight on the first toe; otherwise, he tried to only stand for a few minutes.  He indicated that he walked 1.5 miles daily which resulted in increased pain.  Examination revealed asymmetric gait caused by a slightly early toe off on the right.  The examiner noted that the Veteran weight-beared more through the lateral aspect of the whole right foot compared to the left foot.  He could heel-walk, toe-walk, and half squat but he kept the feet flat on squatting to avoid flexing the toes.  There was evidence of painful motion, mild swelling, and gross bony deformity with moderate enlargement at the right first metatarsophalangeal joint.  There was no weakness, instability, tenderness to palpation, flatfoot, or callus, and strength was full.  There was no pain with manipulation of the foot except at the right first metatarsophalangeal joint.  There was mild ankle edema but no diffuse foot edema.  The Veteran's shoes showed normal signs of lateral heel wear but only lateral toe wear particularly on the right.  Range of motion of the toes was full and symmetric except at the right metatarsophalangeal joint which had 10/30 degrees of flexion and 15/30 degrees of extension.  Varus angulation at rest was 20/10 degrees.  There was no significant change after repetition.  The examiner diagnosed the Veteran with moderate to severe right first metatarsophalangeal joint osteoarthritis with mild hallux valgus and right heel spur and planar fasciitis, currently asymptomatic with use of custom foot orthotics.  

Right Great Toe Disability  

Prior to June 28, 2007, the right great toe disability is rated as noncompensable under Diagnostic Code (DC) 5280.  DC 5280 provides a 10 percent rating for severe hallux valgus, if equivalent to amputation of the great toe, or for post-operative hallux valgus with resection of the metatarsal head.  After consideration of the evidence, the Board finds a compensable rating is not warranted prior to June 28, 2007, under DC 5280:  the evidence indicates that the hallus valgus was not post-operative and does not suggest that the hallux valgus was "severe."  The Board acknowledges that the record reflects the Veteran's histories of pain and stiffness and includes evidence of an antalgic gait.  The evidence also consistently reflects findings of normal range of motion, to include after repetition, however, and based on these findings and the reported ability to walk for prolonged distances (three miles) and stand for prolonged periods ("several hours"), the Board finds the Veteran maintained significant use of the great toe and that the right great toe disability did not approximate severe hallux valgus.  

The Board has considered whether a higher or separate rating is warranted under an alternate diagnostic code.  Initially, the Board notes there is no evidence of weak foot, claw foot, anterior metatarsalgia, hammer toe, or malunion or nonunion of the tarsal or metatarsal bones.  Thus, a compensable rating is not available under DC 5277, 5278, 5279, 5282, or 5283.  

The Board acknowledges that the record includes findings of hallux rigidus, which is rated under DC 5281.  DC 5281 indicates that severe hallux rigidis is rated as hallux valgus, severe, however.  As discussed above, the Board finds the Veteran's right great toe disability does not approximate severe impairment.  Thus, a compensable rating is not warranted under DC 5281.  

The Board further acknowledges that the record includes findings of degenerative joint disease and histories of pain and that DC 5003 provides a 10 percent rating for arthritis manifested by painful motion that is noncompensable under the rating criteria.  This rating is only available for arthritis with associated limitation of motion of a major joint or group of minor joints, however.  The great toe is not a major joint.  38 U.S.C.A. § 4.45(f).  As such, a compensable rating is not available under DC 5003 for the right great toe disability.  Furthermore, even if the great toe were a "major joint," a compensable rating would still not be available under DC 5003, because the evidence includes no findings suggestive of limitation of motion during this period.  Rather, the evidence reflects findings of normal motion.  Thus, a higher rating is not warranted under DC 5003.  

Finally, the Board acknowledges that DC 5284 provides a 10 percent rating for moderate "foot injuries, other."  The Board notes that the term "moderate" is not defined by regulation; however, the overall regulatory scheme contemplates 10 percent ratings in cases of ankylosis in good weight bearing position, or problems so disabling that there is atrophy, disturbed circulation and weakness, or where there is inward bowing of the tendo achillis with pain on manipulation and use, or definite tenderness under the metatarsal heads, the great toe dorsiflexed, and limitation of dorsiflexion of the ankle.  See 38 C.F.R. § 4.71a, DC 5272, 5276, 5277, 5278.  In this case, the record does not suggest that the great toe disability approximates such degree of severity.  As noted above, the evidence consistently reflects findings of normal range of motion and normal appearance of the feet and reveals an ability to walk and stand for prolonged periods, and although the Veteran has reported pain and stiffness and there is a finding of tenderness of the toe, the record indicates that the symptoms are alleviated by custom orthotics.  In sum, the Board finds the evidence does not suggest the existence of more than mild impairment during this period.  Thus, the Board finds a compensable rating is not warranted under DC 5284.  

From June 28, 2007, forward, the right great toe disability is rated at 10 percent under DC 5280-5003.  A 10 percent rating is the maximum rating available under DC 5003 or 5280 for a right great toe disability; thus, a higher rating is not available under either diagnostic code.  The Board has considered whether a higher rating is available under an alternate diagnostic code.  Initially, the Board notes there is no evidence of ankylosis, claw foot, or malunion or nonunion of the tarsal or metatarsal bones; thus, a higher rating is not available under DC 5272, 5278, or 5283.  Furthermore, a higher rating is not warranted under DC 5284, which provides a 20 percent rating for moderately severe "foot injuries, other."  The Board notes that the term "moderately severe" is not defined by regulation; however, the overall regulatory scheme contemplates 20 percent ratings in cases of ankylosis in poor weight bearing position; or where there is marked deformity, accentuated pain on manipulation and use, indication of swelling on use, and callosities; or marked contraction of the plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, and marked varus deformity.  See 38 C.F.R. § 4.71a, DC 5272, 5278.  

In this case, the record does not suggest that the great toe disability approximates such degree of severity.  The Board acknowledges that the record includes findings of limitation of motion and tenderness, assessments of moderate to severe osteoarthritis, and histories of pain, tenderness, swelling, and flare-ups.  The Veteran is consistently noted to have normal strength and stability and no objective evidence of callus, weakness, deformity, or worse than mild tenderness, however, and it indicates that the Veteran maintains significant range of motion in the right great toe, that he is able to work a part-time seasonal job, and that his hallux valgus is "mild."  Based on the foregoing, the Board finds the evidence does not approximate more than moderate impairment as a result of the right great toe disability during this period. 

In sum, the Board finds the evidence does not warrant a compensable schedular rating prior to June 28, 2007, or a schedular rating greater than 10 percent from June 28, 2007, forward, for a right great toe disability. 
 
Right Heel Disability 

The right heel disability is rated as noncompensable by analogy to DC 5276, which rates flatfoot.  DC 5276 provides a noncompensable rating for mild symptoms relieved by built-up shoe or arch support and a 10 percent rating for moderate flatfoot with weight-bearing over or medial to the great toe, inward bowing of the tendo achillis, and pain on manipulation and use of the feet, bilateral or unilateral.  Other potentially applicable rating criteria include DC 5274, which provides a 10 percent rating for moderate "foot injuries, other."  

After review of the evidence, the Board finds that a compensable rating is not warranted for a right heel disability because the evidence does not suggest that it results in "moderate" impairment.  The Board acknowledges that the record includes histories of pain and callus and findings of mild swelling and tenderness.  The evidence documents that these symptoms are intermittent and generally resolved by the use of orthotics, however, and the Veteran is consistently found to have normal range of motion and strength in the ankle and no weakness, instability, or callus.  Furthermore, although the record includes some findings of altered gait, the evidence suggests that it is due to the right great toe disability rather than the right heel disability.  In this case, the Board finds the right heel disability results in no more than mild impairment.  As such, a higher rating is not warranted by analogy to DC 5276 or DC 5284.  

The Board has considered whether a higher or separate rating is available under alternate rating criteria but finds none is warranted because the evidence does not suggest that the right heel disability is associated with ankylosis, limitation of motion of the ankle, claw foot, or malunion.  See 38 C.F.R. § 4.71a, DC 5270, 5271, 5272, 5273, 5278, or 5283.  

In sum, the Board finds a compensable schedular rating is not warranted for the right heel disability at any time during the appellate period.  

Extraschedular

The Board has considered whether extraschedular consideration is warranted based on the Veteran's history of occupational impairment due to his right great toe and heel disabilities.  In this regard, the schedular evaluation in this case is not inadequate.  Higher ratings are provided for more severe manifestations of the service-connected disabilities, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the disabilities.  The effects of pain and functional impairment have been taken into account and were considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  The effects of the Veteran's disabilities have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In cases where service connection has been granted and initial disability ratings and effective dates have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case.  

Nevertheless, the record reflects that the appellant was provided a meaningful opportunity to participate effectively in the processing of his claim such that the notice error did not affect the essential fairness of the adjudication now on appeal.  The appellant was notified that his claims were awarded effective the day following discharge and that noncompensable ratings were assigned.  He was provided notice how to appeal that decision, and he did so.  He was provided a statement of the case that advised him of the applicable law and criteria required for higher ratings.  In March 2006 he was informed how disability ratings and effective dates are assigned, and the claims were readjudicated in a June 2008 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.  Thus, based on the record as a whole, the Board finds a reasonable person would have understood from the information that VA provided to the appellant what was necessary to substantiate his increased rating claims, and as such, that he had a meaningful opportunity to participate in the adjudication of his claims such that the essential fairness of the adjudication was not affected.  

VA has obtained service treatment records, assisted the appellant in obtaining evidence, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file, and the appellant has not contended otherwise.  Furthermore, examinations were conducted which are adequate for adjudicative purposes.  Finally, the Board is satisfied that there has been substantial compliance with the remand directives issued in the previous Board decisions.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claims at this time.


ORDER

An initial compensable rating and a rating greater than 10 percent from June 28, 2007, forward for a right great toe disability is denied.

An initial compensable rating for a right heel disability is denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


